IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00298-CV

                    IN THE MATTER OF J.G., A JUVENILE



                          From the 272nd District Court
                              Brazos County, Texas
                             Trial Court No. 122-J-14


                           MEMORANDUM OPINION


       J.G. appeals from an order adjudicating him as a child who engaged in

delinquent conduct for contempt of a court order. TEX. FAM. CODE ANN. § 53.01(a)(2)(A)

(West 2014). The basis for the court order was failure to attend school, for which J.G.

had pled guilty in justice court and had been placed on probation pending a compliance

hearing. Prior to the date of the compliance hearing, the justice court transferred the

proceeding to the juvenile court. After a hearing, the juvenile court found that J.G. was

a child who had engaged in delinquent conduct because he had continued to fail to

attend school after the entry of the justice court’s order, which the trial court found was

conduct that violates a lawful court order under circumstances which would constitute
contempt of that order.

        In this appeal, J.G. complains that the trial court improperly overruled his oral

objection to the petition filed by the State because it was not sufficiently specific as to

the dates of J.G.’s alleged contemptuous acts and that the trial court erred by holding

J.G. in contempt for violating the justice court’s order after the case was transferred to

the juvenile court. Because we find no reversible error, we affirm the judgment of the

trial court.

        On March 20, 2014, in the justice court sitting as a truancy court, J.G. pled guilty

to failing to attend school on multiple dates prior to his plea. On that date, the justice

court entered an order entitled “Order for Suspension of Sentence and Deferral of Final

Disposition (ATT)—Failure to Attend School” which required J.G. to attend school

every day unless he had a doctor’s excuse. That order also required that J.G. appear

before the justice court on April 30, 2014 for a compliance hearing. However, after the

justice court was informed that J.G. had failed to attend school on multiple occasions, a

hearing was conducted on April 24, 2014 at which time the justice court gave J.G.’s

mother the option of paying a fine or having the proceeding sent to juvenile court.

J.G.’s mother declined to pay the fine and the justice court transferred the proceedings

to the juvenile court by order signed on April 24, 2014.

        The State’s petition was filed on May 7, 2014 alleging that J.G. had engaged in

delinquent conduct. J.G. entered a plea of not true to the allegations and a bench trial


In the Matter of J.G., a Juvenile                                                     Page 2
was conducted by the juvenile court. The juvenile court found the allegations to be true

and made a finding that J.G. had engaged in delinquent conduct by failing to attend

school which was conduct in violation of a lawful order of a court under circumstances

that would constitute contempt. The State and J.G. entered into an agreement regarding

disposition, and the juvenile court accepted the agreement of six months of probation.

On appeal, J.G. complains that the adjudication order was erroneously entered.

Specificity of Allegations

        In his first issue, J.G. complains that the juvenile court abused its discretion by

overruling his oral objection to the petition filed by the State because it did not allege

specific dates that J.G. failed to attend school. The petition filed by the State stated only

that “on or about April 30, 2014” J.G. engaged in conduct that violated an order of the

justice court by failing to attend school which would constitute contempt of court. J.G.

objected to the State’s petition at the beginning of the bench trial, and the juvenile court

overruled his objection.

        We review the juvenile court's rulings regarding the sufficiency of juvenile

pleadings, including whether to grant or deny a motion to quash the pleadings or a

ruling on special exceptions, for an abuse of discretion. See In the Matter of B.P.H., 83

S.W.3d 400, 405 (Tex. App.—Fort Worth 2002, no pet.). The juvenile court abuses its

discretion if it acts arbitrarily or unreasonably. In the Matter of K.J.N., 103 S.W.3d 465,

466 (Tex. App.—San Antonio 2003, no pet.).


In the Matter of J.G., a Juvenile                                                      Page 3
        J.G. complains that the State’s pleading of “on or about April 30, 2014” was

insufficient pursuant to section 53.04(d) of the Family Code which requires that a

petition must state “with reasonable particularity the time, place, and manner of the

acts alleged.” TEX. FAM. CODE ANN. § 53.04(d)(1) (West 2014). Additionally, in this

issue J.G. contends that he could not be found in contempt until the compliance hearing

that was to be conducted on April 30, 2014.           He further argues that because the

proceeding was transferred to the juvenile court prior to that date, there was no finding

of contempt made by the justice court. J.G. also argues that there was no conviction in

the justice court which is “a precursor to making a finding of contempt.”

        Initially, we note that although the justice court deferred the final disposition, the

order entered did include a finding of guilt against J.G. for failing to attend school.

Additionally, in his brief to this Court, J.G. has presented no authority in support of his

position that a finding of contempt cannot be made prior to a compliance hearing or

that a conviction is required prior to making a finding of contempt. The only case to

which J.G. cites in his brief regarding this issue is a general reference to the standard of

review and the only statute to which J.G. refers is section 53.04(d) of the Family Code.

Citations to authority to support his contentions are required to properly present an

issue to this Court. Therefore, these complaints are inadequately briefed, and therefore

waived. See TEX. R. APP. P. 38.1(i). Further, we have found no authority to support

J.G.’s contention that the justice court was required to defer a determination on the


In the Matter of J.G., a Juvenile                                                       Page 4
transfer until the date set for the compliance hearing. Because of this, even if J.G.’s issue

were properly presented, we cannot say that the juvenile court’s ruling is outside of the

zone of reasonable disagreement.

        J.G. also presents no authority in support of his argument that the allegations in

the State’s petition relating to the dates of J.G.’s alleged conduct which would constitute

contempt were not sufficiently specific pursuant to section 53.04(d)(2). We find also

that this complaint is inadequately briefed, but also note that J.G. did not file a motion

to quash or special exceptions to the State’s petition. A written motion complaining of

defects of pleading is necessary to preserve error, and J.G.’s failure to do so waived any

objection to the form of the pleadings. See TEX. R. CIV. P. 90; TEX. CODE CRIM. PROC.

ANN. art. 27.10. In his brief to this Court, J.G. does not complain that he did not receive

adequate notice of the allegations against him or that the evidence was insufficient for

the juvenile court to have found that any of the multiple dates between March 20, 2014

and the date of the filing of the State’s petition that J.G. did not attend school were true.

We find that the trial court did not abuse its discretion by overruling J.G.’s oral

objection to the State’s petition. We overrule issue one.

Transfer to Juvenile Court

        In his second issue, J.G. complains that the trial court erred by finding that he

could be held in contempt for violating the justice court’s order because the proceeding

had been transferred to the juvenile court as a Conduct Indicating a Need for


In the Matter of J.G., a Juvenile                                                      Page 5
Supervision (CINS) case.            Also, J.G. contends that the transfer order in effect

extinguished the justice court’s order entirely, which would mean that he could not be

held in contempt for an order that he argues did not exist after the proceeding was

transferred. Additionally, J.G. argues that because the proceeding was transferred to

the juvenile court prior to the date of the compliance hearing, he was not afforded an

opportunity to be heard as a CINS offense in a truancy case rather than as a child who

engaged in delinquent conduct. J.G. does not argue that he did not in fact violate the

justice court’s order between the dates the order was entered and the proceeding was

transferred.

        The statutes relating to truancy in the Education Code, Family Code, and Code of

Criminal Procedure have been amended or abolished effective September 1, 2015. See,

e.g., TEX. EDUC. CODE ANN. § 25.094, TEX. FAM. CODE ANN. § 51.03(b)(2), TEX. CODE CRIM.

PROC. ANN. art. 54.054, repealed by Act of June 18, 2015, 84th Leg., ch. HB2398 (H.B.

2398), § 41, effective September 1, 2015; see also, generally, Act of June 18, 2015, 84th Leg.,

ch. HB2398 (H.B. 2398), effective September 1, 2015. However, the abolished provisions

remain in effect for offenses that occurred prior to the effective date of the amendments;

therefore, we will analyze J.G.’s issue pursuant to the versions of the statutes prior to

the amendments. See Act of June 18, 2015, 84th Leg., ch. HB2398 (H.B. 2398), § 41(2),

effective September 1, 2015.

        Section 25.094(c) of the Education Code authorized a justice court to make a


In the Matter of J.G., a Juvenile                                                        Page 6
finding that a child has failed to attend school and to enter an order requiring that the

child attend school without unexcused absences. TEX. EDUC. CODE ANN. § 25.094(c),

TEX. CODE CRIM. PROC. ANN. art. 45.054(a)(1)(A), repealed by Act of June 18, 2015, 84th

Leg., ch. HB2398 (H.B. 2398), § 41(1), (2). Thereafter, if the justice court believed that a

child had violated that order, the justice court had the option to refer the child to the

juvenile court for delinquent conduct for contempt of court or to retain the proceeding

and assess a fine of not more than $500. TEX. EDUC. CODE ANN. § 25.094(d), TEX. CODE

CRIM. PROC. ANN. art. 45.050(c) repealed by Act of June 18, 2015, 84th Leg., ch. HB2398

(H.B. 2398), § 41(1), (2), effective September 1, 2015.

        J.G.’s mother testified at the adjudication hearing that she and J.G. appeared

before the justice court on April 24, 2014, at which time a hearing was conducted. At

that hearing, after J.G.’s mother declined the option to pay a fine, the justice court

decided to transfer the proceeding to the juvenile court. The justice court’s order states

that it was transferring the case to be handled as a CINS case pursuant to section

51.03(b)(1)(A) of the Family Code.1 Other documentation provided by the justice court

indicates that the case was transferred as a contempt of court proceeding. In accordance

with section 53.012 of the Family Code, the prosecuting attorney reviewed the

allegations and chose to file a petition alleging contempt of the justice court’s March 20,

2014 order. See TEX. FAM. CODE ANN. §§ 51.03; 53.012.

1Family Code Section 51.03(b)(1)(A) describes fine-only misdemeanor offenses other than traffic offenses
and does not relate to truancy, which is set forth in section 51.03(b)(2).

In the Matter of J.G., a Juvenile                                                                Page 7
        J.G. has provided this Court with no authority in support of his argument that

the truancy court order was not in effect after the proceeding was transferred to the

juvenile court. We believe that the relevant statutes do not support J.G.’s contention.

Rather, the juvenile court was required to determine whether or not J.G. had committed

conduct that would constitute contempt of the justice court’s order, and the juvenile

court made that determination based on J.G.’s failure to attend school after the entry of

the justice court’s order on March 20, 2014. We find that the trial court did not abuse its

discretion by finding that J.G. had engaged in delinquent conduct by committing

conduct that violates a lawful order of a court under circumstances which would

constitute contempt of court. We overrule issue two.

Conclusion

        Having found no reversible error, we affirm the judgment of the trial court.2



                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 22, 2015
[CV06]

2The State argues that this appeal is moot because J.G.’s probation has terminated. However, the Texas
Supreme Court has rejected the argument that an adjudication of delinquency should be considered moot
when a juvenile’s probation had been discharged, noting that "a minor should have the right to clear
himself by appeal. This right should not be removed because the sentence given is so short that it expires
before appellate steps can be completed." Carrillo, 480 S.W.2d at 617. In accordance with Carrillo, we do
not find that this appeal is moot.

In the Matter of J.G., a Juvenile                                                                  Page 8